Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of October
16, 2006, is by and among DADE BEHRING INC., a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders party thereto (the
“Existing Lenders”), the lenders identified on the signature pages hereto as New
Lenders (the “New Lenders,” and together with the Existing Lenders, the
“Lenders”), CITICORP, N.A., as Syndication Agent and BANK OF AMERICA, N.A., as
Administrative Agent for the Lenders (the “Administrative Agent”).  Terms used
but not otherwise defined herein shall have the meanings provided in the
Existing Credit Agreement described below.

WITNESSETH

WHEREAS, the Borrower, the Guarantors, the Lenders, the Syndication Agent and
the Administrative Agent have entered into that certain Credit Agreement dated
as of April 27, 2005 (as amended, modified, extended, renewed, restated,
replaced or increased from time to time, the “Existing Credit Agreement”);

WHEREAS, the Borrower has requested, and the Lenders have agreed, to amend the
Existing Credit Agreement as provided herein;

WHEREAS, certain of the Lenders have requested to be replaced under the Existing
Credit Agreement simultaneously with this Amendment (each a “Replaced Lender”
and collectively, the “Replaced Lenders”);

WHEREAS, immediately prior to the First Amendment Effective Date, each Replaced
Lender shall assign at par to Bank of America, N.A. its respective Commitment
and respective Obligations under the Existing Credit Agreement, and immediately
following the First Amendment Effective Date, the Commitments and outstanding
Obligations shall be reallocated by the Administrative Agent to the Existing
Lenders and the New Lenders as shall be necessary in order to give effect to the
reallocations of the Commitments and Obligations effected by the amendment to
Schedule 2.01 to the Existing Credit Agreement; and

WHEREAS, the Borrower, the Guarantors, the Existing Lenders and the New Lenders
have agreed that the New Lenders shall become parties to the Existing Credit
Agreement (as amended hereby).

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

PART 1

DEFINITIONS

SUBPART 1.1      Certain Definitions.  Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Amendment,
including its preamble and recitals, have the following meanings:

“First Amendment” is defined in Subpart 3.1.


--------------------------------------------------------------------------------




“First Amendment Effective Date” is defined in Subpart 3.1.

SUBPART 1.2      Other Definitions.  Unless otherwise defined herein or the
context otherwise requires, terms used in this Amendment, including its preamble
and recitals, have the meanings provided in the Existing Credit Agreement.

PART 2

AMENDMENTS TO EXISTING CREDIT AGREEMENT

Effective on (and subject to the occurrence of) the First Amendment Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Part 2.

SUBPART 2.1      The pricing grid set forth in the definition of “Applicable
Rate” in Section 1.1 of the Existing Credit Agreement is hereby amended in its
entirety to read as follows:

Pricing
Level

 

Debt Rating

 

Applicable
Margin for
Base Rate
Loans and
Swing Line
Loans

 

Applicable
Margin for
Eurodollar
Loans

 

Letter of
Credit
Fee

 

Commitment
Fee

 

I

 

A- / A3 / A-
or better

 

0.00

%

0.25

%

0.25

%

0.06

%

II

 

BBB+ / Baa1 /
BBB+

 

0.00

%

0.35

%

0.35

%

0.08

%

III

 

BBB / Baa2 /
BBB

 

0.00

%

0.40

%

0.40

%

0.10

%

IV

 

BBB- / Baa3
/ BBB-

 

0.00

%

0.50

%

0.50

%

0.11

%

V

 

£ BB+ / Ba1
/ BB+
or worse

 

0.00

%

0.75

%

0.75

%

0.15

%

 

SUBPART 2.2      Section 8.03 of the Existing Credit Agreement is hereby amended
to amend and restate the “Third” and “Fourth” clauses of such section in their
entirety to read as follows:


8.03        APPLICATION OF FUNDS.

*****

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Loan Party and any Lender, or
any Affiliate of a Lender, to the extent such Swap Contract is permitted by
Section 7.03(c), ratably among the Lenders (and, in the case of such Swap
Contracts, Affiliates of Lenders) and the L/C


--------------------------------------------------------------------------------




Issuer in proportion to the respective amounts described in this clause Third
held by them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between any Loan Party and any Lender, or any Affiliate of a Lender, to the
extent such Swap Contract is permitted by Section 7.03(c), ratably among the
Lenders (and, in the case of such Swap Contracts, Affiliates of Lenders) and the
L/C Issuer in proportion to the respective amounts described in this clause
Fourth held by them;

SUBPART 2.3      Replacement of Schedule 2.01.  Schedule 2.01 of the Existing
Credit Agreement is hereby deleted in its entirety and a new schedule in the
form of Schedule 2.01 attached hereto is substituted therefor.

PART 3

CONDITIONS TO EFFECTIVENESS

SUBPART 3.1      First Amendment Effective Date.  This Amendment shall be and
become effective as of the date hereof (the “First Amendment Effective Date”)
when all of the conditions set forth in this Part 3 shall have been satisfied,
and thereafter this Amendment shall be known, and may be referred to, as the
“First Amendment.”

SUBPART 3.2      Execution of Counterparts of Amendment.  The Administrative
Agent shall have received counterparts of this Amendment, which collectively
shall have been duly executed on behalf of the Borrower, the Guarantor, the
Existing Lenders, the New Lenders and the Administrative Agent.

SUBPART 3.3      Execution of Counterparts of Assignment and Assumption.  The
Administrative Agent shall have received counterparts of a duly executed
Assignment and Assumption whereby each Replaced Lender shall assign such
Replaced Lender’s Commitment to Bank of America, N.A.

SUBPART 3.4      Officer’s Certificate.  The Administrative Agent shall have
received a certificate signed by an Authorized Officer of the Borrower, dated
the date of this Amendment, certifying (A) that on such date (after giving
effect to this Amendment and the applicability of Article VI and Article VII) no
Default or Event of Default has occurred and is continuing, (B) each of the
representations and warranties set forth in Article V is true and correct in all
material respects as of such date.

SUBPART 3.5      Fees and Expenses.  The Administrative Agent shall have
received from the Borrower (i) for the account of the Lenders the aggregate
amount of fees and invoiced expenses payable in connection with the consummation
of the transactions contemplated hereby and consistent with that certain
Engagement Letter dated September 22, 2006 among the Borrower, the
Administrative Agent and Banc of America Securities LLC and as notified by the
Administrative Agent to the Borrower and (ii) all reasonable invoiced
out-of-pocket costs and expenses of the Agent in connection with the
preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and out-of-pocket expenses of Moore & Van Allen
PLLC, special counsel to the Administrative Agent.


--------------------------------------------------------------------------------




PART 4

ASSIGNMENTS AND ASSUMPTIONS AND

LENDER JOINDER

To the extent necessary to give effect to the reallocations of the Commitments
and Obligations effected by the amendment to Schedule 2.01 to the Existing
Credit Agreement, each Existing Lender hereby sells and assigns, without
recourse, to the Existing Lenders and/or New Lenders, as applicable, and each
New Lender and/or Existing Lender, as applicable, hereby purchases and assumes,
without recourse, from each such Existing Lender, effective as of the First
Amendment Effective Date, such interests in such Existing Lender’s rights and
obligations under the Existing Credit Agreement (including, without limitation,
the Commitments of such Existing Lender on the First Amendment Effective Date
and the Obligations owing to such Existing Lender that are outstanding on the
First Amendment Effective Date).

Additionally, from and after the First Amendment Effective Date (i) each of the
New Lenders shall be a party to and be bound by the provisions of the Amended
Credit Agreement, as amended hereby, and, to the extent of the interests
assigned hereby, have the rights and obligations of a Lender thereunder and
under the other Loan Documents and (ii) each Existing Lender shall, to the
extent of the interests assigned hereby, relinquish its rights (other than
indemnification rights pursuant to Section 10.04 of the Existing Credit
Agreement which expressly survive such assignment) and be released from its
obligations under the Existing Credit Agreement, as amended hereby.  Each
Existing Lender (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any other instrument or document furnished pursuant
thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under the
Loan Documents or any other instrument or document furnished pursuant thereto. 
Each New Lender (i) confirms that it has received a copy of the Existing Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Amendment; (ii)
agrees that it will, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Existing Credit Agreement, as amended
hereby; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Existing Credit Agreement, as amended hereby, as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (iv) agrees that it will
perform in accordance with the terms of all obligations that by the terms of the
Existing Credit Agreement, as amended hereby, are required to be performed by it
as a Lender; and (v) that is not a United States person shall have provided all
forms required under Section 3.01 of the Existing Credit Agreement.


--------------------------------------------------------------------------------




PART 5

MISCELLANEOUS

SUBPART 5.1      Cross-References.  References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.

SUBPART 5.2      Instrument Pursuant to Existing Credit Agreement.  This
Amendment is executed pursuant to the Existing Credit Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with the terms and provisions of the Existing Credit
Agreement.

SUBPART 5.3      References in Other Loan Documents.  At such time as this
Amendment shall become effective pursuant to the terms of Subpart 3.1, all
references to the “Credit Agreement” shall be deemed to refer to the Credit
Agreement as amended by this Amendment.

SUBPART 5.4      Counterparts/Telecopy.  This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.  Delivery of executed counterparts of the Amendment by telecopy,
facsimile or electronic mail shall be effective as an original and shall
constitute a representation that an original shall be delivered.

SUBPART 5.5      Governing Law.  THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT
EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES).

SUBPART 5.6      Successors and Assigns.  This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

SUBPART 5.7      General.  Except as amended hereby, the Existing Credit
Agreement and all other Loan Documents shall remain unchanged and continue in
full force and effect.

[Remainder of Page Intentionally Left Blank]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

BORROWER:

 

DADE BEHRING INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

PARENT:

 

DADE BEHRING HOLDINGS INC.,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

SUBSIDIARY GUARANTORS:

 

DADE FINANCE LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

DADE BEHRING FINANCE CO. LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------




 

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N. A.,

 

 

in its capacity as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

LENDERS:

 

BANK OF AMERICA, N. A.,

 

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------




 

 

[

],

 

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------




Schedule 2.01

Commitments and Applicable Percentages

Lender

 

Commitment Amount

 

Commitment Percentage

 

Bank of America, N.A.

 

$

50,000,000.00

 

8.333333334

%

Citicorp USA, Inc.

 

$

50,000,000.00

 

8.333333334

%

BNP Paribas

 

$

45,000,000.00

 

7.500000000

%

Dresdner Bank AG in Frankfurt am Main

 

$

45,000,000.00

 

7.500000000

%

The Royal Bank of Scotland plc

 

$

45,000,000.00

 

7.500000000

%

Sumitomo Mitsui Banking Corporation

 

$

35,000,000.00

 

5.833333333

%

SunTrust Bank

 

$

35,000,000.00

 

5.833333333

%

U.S. Bank National Association

 

$

35,000,000.00

 

5.833333333

%

Wells Fargo Bank, N.A.

 

$

35,000,000.00

 

5.833333333

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

 

$

35,000,000.00

 

5.833333333

%

The Bank of New York

 

$

35,000,000.00

 

5.833333333

%

Morgan Stanley Bank

 

$

30,000,000.00

 

5.000000000

%

KeyBank National Association

 

$

30,000,000.00

 

5.000000000

%

Banco Bilbao Vizcaya Argentaria S.A.

 

$

30,000,000.00

 

5.000000000

%

The Govenor and Company of the Bank of Ireland

 

$

25,000,000.00

 

4.166666667

%

The Northern Trust Company

 

$

20,000,000.00

 

3.333333334

%

National City Bank of the Midwest

 

$

15,000,000.00

 

2.500000000

%

Morgan Stanley Senior Funding, Inc.

 

$

5,000,000.00

 

0.833333333

%

 

 

 

 

 

 

Total:

 

$

600,000,000.00

 

100.000000000

%

 


--------------------------------------------------------------------------------